DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 8-9, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Walther (2006/0285940) in view of Yotti (3,902,399). 
1.	Walther discloses a cured concrete (the concrete into which the anchor threads is necessarily cured) working tool (the anchor, Figs. 4-6, is a “tool” as broadly recited, as a tool is an “apparatus used in performing an operation”, Websters.com, the operation in this case being, for example, either cutting threads into a pre-drilled hole or fastening a construction material to concrete, etc.) comprising:
an elongate body (the body is defined as the whole screw fastener, which is consistent with Applicant’s paragraph 30 definition of “body 40”, entire crosshatched section in Fig. 5) defined by a work facing end (hex head 13), a tool facing end (point 11), and a radially outward directed surface (the outside surface of the anchor body) between the work facing end and the tool facing end;
a plurality of projections (high thread 15 and also low thread 16) that are each attached to the radially outward directed surface of only a portion of the elongate body so that each of the plurality of projections extends in an outward radial direction from the radially outward directed surface of the elongate body proximate the work facing end and are spaced both radially and axially from others of the plurality of projections (Fig. 4), each of the plurality of projections being constructed to remove cured concrete from a wall in a channel helical shape defined by a respective perforation of a plurality of perforations that are previously formed in a cured concrete surface during introduction of the elongate body in an axial direction relative to each of the respective perforations of the plurality of perforations so that the working tool cooperates with each respective perforation to define a non-planar shape of the wall of each of the respective perforations upon extraction of the elongate body and prior to placement of an adhesive and an anchor relative to the respective perforation and such that the anchor is maintained in a spaced relationship from the wall of the respective perforation (Walther is a screw that cuts threads into concrete, the threads generally still being intact if the screw is removed. As to the 
Walther does not expressly disclose the projections are hardened. Yotti discloses that it is old in the art to case harden a concrete screw (col. 4, line 64). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to case harden the Walther concrete screw “to provide the necessary strength for the cutting and twisting operations”. 

5.	Walther in view of Yotti discloses the cured concrete or stone working tool of claim 1, Walther further teaching wherein at least one of the projections (high thread 15) defines a continuous helical shape and another of the plurality of projections (low thread 16) extends a dissimilar radial distance (it extends less) from a longitudinal axis of the elongate body than another of the projections.

6.	Walther does not expressly disclose the projections are formed of carbide material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the projections of carbide material for a combination of hardness to better cut the concrete. 

8.	Walther discloses the cured concrete or stone working tool of claim 1, Walther further comprising at least one groove (19) formed in the protrusion between the work facing end and the tool facing end (the groove continuously bisects all the threads, Fig. 4).

9.	Walther discloses the cured concrete or stone working tool of claim 8, Walther further teaching wherein the at least one projection is formed proximate the at least one groove (Fig. 4).

16. 	 Walther discloses a cured concrete treatment tool comprising:
providing an elongate body (the screw minus the threads) having a tip (11) disposed at one end and a drive tool engagement (13) formed at an opposing end of the elongate body, wherein the tip is ill-suited to bore into a cured concrete (the threads, not the tip cut concrete) and the drive tool engagement is constructed to cooperate with a drive tool configured to rotate the elongate body;
forming a plurality of projections (15) and attaching each of the plurality of projections to the elongate body between the tip and the drive tool engagement such that each of the plurality of projections in an outward radial direction from an exterior surface of the elongate body and are radially and axially spaced from one another along no more than a portion of the exterior surface of the elongate body; and
wherein the elongate body is sized to repeatedly fit snuggly within a respective bore of a plurality of similarly dimensioned bores formed in a cured concrete and each of the plurality of projections removes cured concrete or stone material to form a helical channel during rotation and axial translation of the elongate body relative to the bore in an inward axial direction (paras. 6-7), retracts from the respective bore when rotated in an opposite rotational direction, and is constructed to form a similar size and shape helical channel in the cured concrete or stone material during rotation and axial translation of the elongate body relative to a subsequent bore of the plurality of similarly dimensioned bores (the Walther threaded anchor (and in fact almost any threaded concrete anchor) is capable of retracting from the predrilled hole upon reversing the installation driver tool and forming a similar size and shape formation in the cured concrete or stone material during rotation and axial translation of the elongate body relative to a subsequent bore, especially when using concrete that is in the strength area of the minimum allowable strength of 3,000 psi (typically cured the minimum of 30 days), when a minimum of hard aggregate is used in the mix, and considering the limitation as recited allows for as few as only one, single subsequent bore).
Walther does not expressly disclose the projections are hardened. Yotti discloses that it is old in the art to case harden a concrete screw (col. 4, line 64). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to case harden the Walther concrete screw “to provide the necessary strength for the cutting and twisting operations”. 

19.	Walther in view of Yotti discloses the cured concrete or stone working tool of claim 16, Walther further comprising forming at least one channel (17) in the elongate body (Fig. 6 shows that channel 17 is primarily in the thread not the body, but the root of the channel at least is clearly in the body) that extends at least a portion of a distance between the tip and the drive tool engagement.

20.	Walther in view of Yotti discloses the cured concrete or stone working tool of claim 19, Walther further comprising forming the at least one projection proximate an intersection of the at least one channel and an exterior surface (the unthreaded shank portion between the head and threads) of the elongate body (the junction between the unthreaded shank, threads, and channel).

21.	Walther does not expressly disclose the projections are formed of carbide material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the projections of carbide material for a combination of hardness to better cut the concrete. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Walther in view of Yotti and in further view of Hettich (8,920,093).
Walther does not disclose the body is hollow. Hettich discloses a concrete screw hollow body (Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the Walther body hollow for improved “transverse load-bearing capacity of the screw”, col. 2, line 30). 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the argument as to finality (Examiner inadvertently including the finality paragraph at the bottom of the 4/19/2021 non-final Official action), Examiner regrets any inconvenience caused by what was clearly an oversight not likely to cause confusion of any kind.
Regarding the argument that “There is nothing inherently wrong with defining some part of an invention in functional terms. Functional language does not, in and of itself, render a claim improper.”, Walther is capable of performing the intended use.   
Regarding the argument that “Were the tool defined by claims 1 and 16 left in a preformed bore after association therewith, such as the operation of a threaded concrete anchor, such an interpretation negates those limitations regarding the association of the adhesive and non-concrete contacting anchor as found in the last four lines of claim 1”, the claimed “tool”, like Walther, is “left in a preformed bore after association therewith” at least until such time that it is, for whatever reason, removed; a reason to remove the “tool” being to form beneficial grooves that enhance the holding strength of a subsequently inserted adhesive anchor, a reason to remove the concrete screw being to relocate it when it has been inadvertently placed in the wrong location. It is understood why using the inventive tool to form grooves into bore walls enhances holding strength of a subsequently inserted adhesive anchor. As such, the inventive tool is a potentially a new use for an existing device (a concrete screw). Because Applicant is pursuing claims to a device as opposed to method claims, one possible way to differentiate between a case-hardened, mass-produced, inexpensive steel threaded concrete screw and a tool that can demand a higher price because it is designed to be used repeatedly would be to add structural limitation(s) that would not be found on a common threaded concrete screw. For example, it would likely be impractical due to cost to diamond coat a threaded concrete screw because so many are used on even small jobs. Presently, various projection materials and a diamond coating option are recited in dependent claim 6. Examiner suggests that it may be helpful to recite these as separate dependent claims and if possible to add new dependent claims reciting any disclosed structure/material/coating/etc. that, again, would not generally be found on a threaded concrete screw, threaded concrete anchors being several decades old in the art.           
Finally, regarding the argument at the bottom of page 8, any difference (at least in the present context) between the terms “threads” and “projections” is semantic, not structural. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rosenkrantz (8,485,769) discloses that it is old in the art for a cured concrete tool (screw) with projections (threads) to be repeatedly installed and removed, col. 1, line 33. 
Rosenkrantz (7,950,885) discloses that it is old in the art for a cured concrete tool (screw) with projections (threads) to be repeatedly installed and removed (“The thread-tapping fastening elements…can also be used for new applications. For this reason, the removability of the inventive fastening element is an important advantage of the inventive thread-tapping fastening element”), col. 2, lines 15-26.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.K/Examiner, Art Unit 3633                                                                                                                                                                                                        

/BRENT W HERRING/Primary Examiner, Art Unit 3633